Motion for leave to appeal as a poor person granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon counsel for defendant-respondent and files 6 typewritten or 19 mimeographed copies of appellant’s points, together with the original record, with this court on or before December 5, 1961, with notice of argument for the January 1962 Term of this court, said appeal to be argued or submitted when reached. Motion to dismiss appeal granted, with $10 costs, unless the appellant procures the record on appeal and appellant’s points to be served and filed on or before December 5, 1961, with notice of argument for the January 1962 Term of this court, said appeal to be argued or submitted when reached.